Wilson, Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement for decision upon stipulation, reading as follows:
It is hereby stipulated and agreed hy and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the *447items marked “A” and initialed RA by Examiner Robert Abramson o,n the invoice covered by tbe above-named reappraisement appeal consists of S MM thick W.G. quality birch plywood exported from Finland on June 8, 1954, of the same kind in all material respects as the merchandise that was the subject of decisio.n, and subject to the same marketing conditions as in the ease of United States v. Plywood & Door Manufacturers Corporation, A.R.D. 133, wherein it was held that the dutiable values should be based upon the “AMFIN” price list, and that the record in said cited ease be incorporated in the record in this appeal.
It is further stipulated and agreed that at the time of exportation the “export values” under Section 402(d) Tariff Act of 1930 (prior to the Customs Simplification Act of 1956) based upon the applicable “AMFIN” price list for the plywood under appeal, was $41.00 per 1,000 square feet, net packed, less, prorated, the items of ocean freight, insurance and consular fees as set forth on the invoice under appeal.
On the agreed facts and following the decision in the cited case, I find and hold export value, as defined in section 402(d), Tariff Act of 1930, as in effect prior to the effective date of the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the involved plywood and that such value was $41 per 1,000 square feet, net, packed, less, prorated, the items of ocean freight, insurance, and consular fees as set forth on the invoice.
Judgment will issue accordingly.